Order of disposition, Family Court, Bronx County (Gayle Roberts, J.), entered January 14, 1998, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs. Appeal from fact-finding order, same court (Rita Bolstad, J.), entered December 27, 1996, unanimously dismissed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent did not cooperate with the agency’s diligent efforts to arrange visitation and drug and parenting counseling. Indeed, the evidence of respondent’s many missed and late visits with the child, without reasonable excuse, constituted a failure to maintain contact that alone would support the finding of permanent neglect (see, Matter of Emily A., 216 AD2d 124). A preponderance of the evidence shows that the child’s best interests would be served by freeing her for adoption by her foster mother. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.